


Exhibit 10.4(c)

HECLA MINING COMPANY STOCK PLAN FOR NONEMPLOYEE DIRECTORS

as amended July 18, 2002, February 25, 2004, May 6, 2005 and December 10, 2007

 

1.         Name of Plan. This plan shall be known as the “Hecla Mining Company
Stock Plan for Nonemployee Directors” and is hereinafter referred to as the
“Plan.”

2.         Purpose of Plan. The purpose of the Plan is to enable Hecla Mining
Company, a Delaware corporation (the “Corporation”), to attract and retain
qualified persons to serve as directors, to enhance the equity interest of
directors in the Corporation, and to solidify the common interests of its
directors and shareholders in enhancing the value of the Corporation’s common
stock, par value $.25 per share (the “Common Stock”). The Plan seeks to
encourage the highest level of director performance by providing such directors
with a proprietary interest in the Corporation’s performance and progress by
crediting them with Common Stock annually as part of their annual retainer.

3.         Effective Date and Term. The Plan shall be effective as of the date
it is approved by at least a majority of the outstanding shares of Common Stock
present or represented and entitled to vote at a meeting of shareholders of the
Corporation not later than May 30, 1995, and shall remain in effect until July
17, 2012.

4.         Eligible Participants. Each member of the Board from time to time who
is not a full-time employee of the Corporation or any of its subsidiaries shall
be a participant (“Participant”) in the Plan. Each credit of shares of Common
Stock pursuant to the Plan shall be evidenced by a written agreement duly
executed and delivered by or on behalf of the Corporation and a Participant, if
such an agreement is required by the Corporation to assure compliance with all
applicable laws and regulations.

5.         Credit of Shares. (a) Commencing May 30, 1995, as part of the
retainer payable to each Participant for service on the Board, each Participant
shall be credited notional shares of Common Stock subject to applicable
restrictions set forth in Section 6 hereof with respect to payment. Subject to
paragraph (b) below, each Participant shall be credited each year for service on
the Board with a number of shares of Common Stock determined by dividing $24,000
by the average closing price for the Common Stock on the New York Stock Exchange
(or if not listed on such exchange on any other national securities exchange on
which the shares of Common Stock are listed) for the prior calendar year (the
“Stock Retainer”). The Stock Retainer for each year shall be credited as of May
30 of each year during the term of the Plan, commencing May 30, 1995. Such
notional shares shall be contributed to a grantor trust established by the
Corporation pursuant to Section 6(g) and subject to its terms.

(b)       Any person who becomes a nonemployee director following May 30 of any
year during the term of the Plan, whether by appointment or election as a
director or by change in status from a full-time employee, shall be credited, on
becoming a nonemployee director, as a portion of the compensation to be paid to
such Participant until the next Annual Meeting of Shareholders, with a number of
shares of Common Stock equal to the product of the number of

 

1


--------------------------------------------------------------------------------


shares determined pursuant to 5(b) above times a fraction, the numerator of
which is the number of full weeks remaining until May 30 of the following year
and the denominator of which is 52; provided that no fractional shares shall be
credited and the number of shares of Common Stock to be credited pursuant to
this paragraph (b) shall be rounded up to the next whole number.

6.         Delivery of Shares. (a) All Stock Retainers credited notionally to a
Participant, together with the “Dividend Equivalent Amount” (as defined in
paragraph (c) below) with respect thereto, shall be delivered to the Participant
or the Participant’s estate or legal guardian on, or beginning on, the Delivery
Date (as defined in paragraph (b) below), in accordance with this Section 6.

(b)       The “Delivery Date” means the first date upon which one of the
following events occurs:

 

(i)

Death of the Participant;

 

(ii)

Disability of the Participant as defined in paragraph 6(f) below;

 

(iii)

Retirement of the Participant from service as a Director of the Corporation in
accordance with the Corporation’s By-Laws then in effect;

 

(iv)

Cessation of service as a Director for any reason other than those specified in
subsections (b)(i), (ii) and (iii) of this Section 6;

 

(v)

Change in Control as defined in Section 8; or

 

(vi)

At a specified date upon the election of any Participant prior to the first day
of the year in which such shares of Common Stock are credited to such
Participant under Section 5 provided that the delivery under such election shall
be limited to that portion of the Stock Retainer and related Dividend Equivalent
Amount credited to each Participant under the Plan for at least 24 months prior
to delivery.

(c)       The “Dividend Equivalent Amount” with respect to any Stock Retainer
means (i) the amount of cash, plus the fair market value as determined by the
Committee (as defined in Section 12) on the date of distribution of any
property, other than stock of the Corporation, plus (ii) any shares of stock of
the Corporation, in each case which the Participant would have received as
dividends or other distributions with respect to the Stock Retainer, if the
Stock Retainer had been delivered to the Participant at the time it was credited
to the Participant under this Plan, plus (iii) interest on the amount described
in clause (i) at a rate equal to the Corporation’s cost of funds, from the date
or date(s) such dividends or other distributions would have been received
through the date the Stock Retainer is delivered.

(d)       If a Participant’s Delivery Date is described in clause (iv) or clause
(v) of paragraph (b), all Stock Retainers and all Dividend Equivalent Amounts
with respect thereto shall be delivered at one time, as soon as practicable
after the Delivery Date. If a Participant’s Delivery Date is described in clause
(i), clause (ii) or clause (iii) of paragraph (b), the Stock Retainers and the
Dividend Equivalent Amounts with respect thereto shall be delivered at one

 

2


--------------------------------------------------------------------------------


time, as soon as practicable after the Delivery Date, unless the Participant has
in effect a valid Installment Delivery Election pursuant to paragraph (e) below
to have the Stock Retainers and Dividend Equivalent Amounts delivered in yearly
installments over five, ten or fifteen years (the “Applicable Delivery Period”).
If the Participant does have in effect a valid Installment Delivery Election,
then the Stock Retainers, together with the Dividend Equivalent Amounts with
respect thereto, shall be delivered in equal yearly installments over the
Applicable Delivery Period, determined by the Committee in its sole discretion,
with the first such installment being delivered on the first anniversary of the
Delivery Date; provided, that if in order to equalize such installments,
fractional shares would have to be delivered, such installments shall be
adjusted by rounding to the nearest whole share; and provided, further, that for
purposes of determining the Dividend Equivalent Amounts with respect to Stock
Retainers being paid in installments, Stock Retainers shall be deemed to be
distributed in the order they were credited to the Participant (i.e., on a
first-in, first-out (FIFO) basis). If any Stock Retainers and Dividend
Equivalent Amounts of a Participant are to be delivered after the Participant
has died or become legally incompetent, they shall be delivered to the
Participant’s estate or legal guardian, as the case may be, in accordance with
the foregoing schedules; provided, that if the Participant dies with a valid
Installment Delivery Election in effect, and the legal representatives of the
Participant’s estate so request, the Committee (as defined in Section 12 below)
may (but shall not be obligated to) deliver all remaining undelivered Stock
Retainers and Dividend Equivalent Amounts to the Participant’s estate
immediately. References to the Participant in this Plan shall be deemed to refer
to the Participant’s estate or legal guardian, where appropriate.
Notwithstanding the foregoing, Delivery to any Participant under (iii) or (iv)
above will be delayed for six months after such retirement or cessation of
service if such Participant is a key employee (as defined in Section 416(i)
without regard to paragraph (5) thereof of the Code) if such Stock is publicly
traded on an established securities market or otherwise.

(e)       An Installment Delivery Election means a written election by a
Participant, on such form as may be prescribed by the Committee (as defined in
Section 12 below), to receive delivery of Stock Retainers and Dividend
Equivalent Amounts in installments over a period of five, ten or fifteen years,
as more fully described in paragraph (d) above. Once made, an Installment
Delivery Election may be superseded by another Installment Delivery Election.
However, in order for any initial or superseding Installment Delivery Election
to be valid, it must be received by the Committee prior to the first day of the
year in which such shares of Common Stock are credited to such Participants
under Section 5. In the case of multiple Installment Delivery Elections and/or
revocations by any Participant, the most recent valid Installment Delivery
Election or revocation in effect as of the Delivery Date shall be controlling.
No Delivery Elections once made can be accelerated and any elections to further
defer Delivery Elections must be made in accordance with the following:

 

1.

Such election will not take effect until 12 months after the election is made;

 

2.

Any subsequent election other than under (b)(i) or (b)(ii) above must be for a
period of at least 5 years from the date such Delivery Election would otherwise
have been made under the Plan; and

 

3


--------------------------------------------------------------------------------


 

3.

With respect to any Delivery Election to be made at a specified time or pursuant
to a fixed schedule pursuant to an election at the time of such initial
deferral, such election must be made at least 12 months prior to the date of the
first scheduled Delivery Election under such initial election.

(f)        “Disability” shall mean the Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or any other definition
provided under Section 409A of the Code or regulations thereunder.

(g)       The Corporation has created a grantor trust (the “Trust”) to assist it
in accumulating the shares, cash and other property needed to fulfill its
obligations under this Section 6. On each date when a Stock Retainer is credited
to a Participant, the Corporation shall contribute such Stock Retainer to the
Trust. However, Participants shall have no beneficial or other interest in the
Trust and the assets thereof, and their rights under the Plan shall be as
general creditors of the Corporation, unaffected by the existence or
nonexistence of the Trust, except that deliveries of Stock Retainers and
payments of cash and other property to Participants from the Trust shall, to the
extent thereof, be treated as satisfying the Corporation’s obligations under
this Section 6.

7.         Share Certificates; Voting and Other Rights. The certificates for
shares delivered to a Participant or the trustee of the Trust, if any (the
“Trustee”), pursuant to Section 6 above shall be issued in the name of the
Participant or the Trustee, as the case may be, and the Participant or the
Trustee, as the case may be, shall be entitled to all rights of a shareholder
with respect to Common Stock for all such shares issued in his name, including
the right to vote the shares, and the Participant or the Trustee, as the case
may be, shall receive all dividends and other distributions paid or made with
respect thereto.

8.         Change in Control. A “Change in Control” shall be deemed to have
occurred if any of the following events shall have happened:

 

(i)

An acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (1) the
then outstanding shares of Common Stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
excluding, however, the following: (1) Any acquisition directly from the
Corporation, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Corporation, (2) Any acquisition by the Corporation, (3) Any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation,
or (4)

 

4


--------------------------------------------------------------------------------


Any acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (iii) of this Section 8; or

 

(ii)

A change in the composition of the Board such that the individuals who, as of
the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided however, for purposes of
this Section 8, that any individual who becomes a member of the Board subsequent
to the effective date of the Plan, whose election, or nomination for election by
the Corporation’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual was a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a­11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board; or

 

(iii)

The consummation by the shareholders of the Corporation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Corporation (“Corporate Transaction”) or, if consummation
of such Corporate Transaction is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency, obtaining
of such consent (either explicitly or implicitly by consummation); excluding
however, such a Corporate Transaction pursuant to which (1) all or substantially
all of the individuals and entities who are the beneficial owners, respectively,
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 60% of, respectively, the outstanding
shares of common stock, and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(other than the Corporation, any employee benefit plan (or related trust) of the
Corporation or such corporation resulting from such Corporate Transaction) will
beneficially own, directly or indirectly, 20% or more of,

 

5


--------------------------------------------------------------------------------


respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction and (3) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

 

(iv)

The approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

Section 8 Change in Control events shall be subject to Section 409A regulations
and will be interpreted in accordance with such regulations.

9.         General Restrictions. (a) Notwithstanding any other provision of the
Plan or agreements made pursuant thereto, the Corporation shall not be required
to issue or deliver any certificate or certificates for shares of Common Stock
under the Plan prior to fulfillment of all of the following conditions:

 

(i)

Listing or approval for listing upon notice of issuance of such shares on the
New York Stock Exchange, Inc., or such other securities exchange as may at the
time be the principal market for the Common Stock;

 

(ii)

Any registration or other qualification of such shares of the Corporation under
any state or federal law or regulation, or maintaining in effect any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and

 

(iii)

Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.

(b)       Nothing contained in the Plan shall prevent the Corporation from
adopting other or additional compensation arrangements for the Participants.

10.       Shares Available. Subject to Section 11 below, the maximum number of
shares of Common Stock which may be credited as Stock Retainers pursuant to the
Plan is 1,000,000. Shares of Common Stock issuable under the Plan shall be taken
from authorized but unissued shares or from treasury shares of the Corporation
as shall from time to time be necessary for issuance pursuant to the Plan.

11.       Change in Capital Structure. In the event of any change in the Common
Stock by reason of any stock dividend, stock split, combination of shares,
exchange of shares, warrants or rights offering to purchase Common Stock at a
price below its fair market value, reclassification, recapitalization, merger,
consolidation or other change in capitalization, appropriate adjustment

 

6


--------------------------------------------------------------------------------


shall be made by the Committee (as defined in Section 12 below) in the number
and kind of shares subject to the Plan and any other relevant provisions of the
Plan, whose determination shall be binding and conclusive on all persons.

12.       Administration; Amendment. (a) The Plan shall be administered by a
committee consisting of the Chief Executive Officer, the Treasurer, the
Controller, and the General Counsel of the Corporation (the “Committee”), which
shall have full authority and discretion to, construe and interpret the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
take all such actions and make all such determinations in connection with the
Plan as it may deem necessary or desirable.

(b)       The Board may from time to time make such amendments to the Plan as it
may deem proper and in the best interest of the Corporation without further
approval of the Corporation’s shareholders, provided that to the extent required
to qualify transactions under the Plan for exemption under Rule 16b-3
promulgated under the Exchange Act (“Rule 16b-3”), no amendment to the Plan
shall be adopted without further approval of the Corporation’s shareholders in
the manner prescribed in Section 3 hereof and, provided further, that if and to
the extent required for the Plan to comply with Rule 16b-3, no amendment to the
Plan shall be made more than once in any six-month period that would change the
amount, price or timing of the grants of Common Stock hereunder other than to
comport with changes in the Internal Revenue Code of 1986, as amended, including
Section 409A thereof, and the Employee Retirement Income Security Act of 1974,
as amended, or the regulations thereunder.

(c)       The Board may terminate the Plan at any time subject to the
requirements of Section 409A of the Code and the regulations thereunder.

(d)       Notwithstanding any other provision of the Plan, neither the Board nor
the Committee shall be authorized to exercise any discretion with respect to the
selection of persons eligible to receive grants under the Plan or concerning the
amount or timing of grants under the Plan.

13.       Grandfathered Amounts. Notwithstanding anything in this Plan to the
contrary, any amounts accrued and vested by Participants under the Plan prior to
January 1, 2005 will be paid under the terms of the Plan as then in effect.

14.       Miscellaneous. (a) Nothing in the Plan shall be deemed to create any
obligation on the part of the Board to nominate any director for reelection by
the Corporation’s shareholders or to limit the rights of the shareholders to
remove any director.

(b)       The Corporation shall have the right to require, prior to the issuance
or delivery of any shares of Common Stock pursuant to the Plan, payment by a
Participant of any taxes required by law with respect to the issuance or
delivery of such shares.

15.       Governing Law. The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

7


--------------------------------------------------------------------------------